     Case 1:20-cv-03127-SAB    ECF No. 68-1    filed 09/11/20   PageID.1560 Page 1 of 18




1    Emily Dodds Powell
     Anna F. Cavnar
2    CALFO EAKES LLP
     1301 Second Avenue, Suite 2800
3    Seattle, WA 98101
     Phone: (206) 407-2210
4    Fax: (206) 407-2224
     Email: emilyp@calfoeakes.com
5           annac@calfoeakes.com

6    Elizabeth B. Wydra (pro hac vice pending)
     Brianne J. Gorod (pro hac vice pending)
7    Dayna J. Zolle (pro hac vice pending)
     CONSTITUTIONAL ACCOUNTABILITY CENTER
8    1200 18th Street NW, Suite 501
     Washington, D.C. 20036
9    (202) 296-6889
     Email: elizabeth@theusconstitution.org
10          brianne@theusconstitution.org
            dayna@theusconstitution.org
11
     Counsel for Amici Curiae Members of Congress
12

13                       UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF WASHINGTON
14                                AT YAKIMA

15   STATE OF WASHINGTON, et al.,                 Case No. 1:20-cv-3127-SAB
                                 Plaintiffs,
16                                                BRIEF OF MEMBERS OF
               v.                                 CONGRESS AS AMICI CURIAE
17                                                IN SUPPORT OF PLAINTIFFS
     DONALD J. TRUMP, in his official
     capacity as President of the United States
18
     of America, et al.,
                                Defendants.
19

20


     BRIEF OF MEMBERS OF CONGRESS AS                                           LAW OFFICES
                                                                           CALFO EAKES LLP
     AMICI CURIAE IN SUPPORT OF PLAINTIFFS                          1301 SECOND AVENUE, SUITE 2800
     (Case No. 1:20-cv-3127-SAB)                                      SEATTLE, WASHINGTON 98101
                                                                   TEL (206) 407-2200 FAX (206) 407-2224
     Case 1:20-cv-03127-SAB               ECF No. 68-1          filed 09/11/20        PageID.1561 Page 2 of 18




1                                            TABLE OF CONTENTS
                                                                                                                          Page
2

3    TABLE OF AUTHORITIES ..............................................................................                           ii

4    INTEREST OF AMICI CURIAE ........................................................................                             1

5    INTRODUCTION ..............................................................................................                   1

6    ARGUMENT ......................................................................................................               2

7           I.    Reflecting the Importance of the Postal System’s Role, Congress
                  Has Required the Postal Service to Follow Certain Procedures
8                 Whenever It Seeks to Change the Nature of Postal Services in a
                  Way That Will Generally Affect Service on a Substantially
                  Nationwide Basis .................................................................................               2
9
          II.     Congress Adopted the Procedures Under the Postal Reorganization
10                Act to Protect the Postal Service from Partisan Influence ..................                                     5
         III.     By Failing to Request an Opinion from the Postal Regulatory
11                Commission Before Making Its Recent Changes, the Postal Service
                  Has Violated Federal Law ...................................................................                     7
12
     CONCLUSION ...................................................................................................            10
13
     APPENDIX: LIST OF AMICI ............................................................................                     1A
14

15

16

17

18

19

20


      BRIEF OF MEMBERS OF CONGRESS AS                                                                  LAW OFFICES
                                                                                                   CALFO EAKES LLP
      AMICI CURIAE IN SUPPORT OF PLAINTIFFS                                                 1301 SECOND AVENUE, SUITE 2800
      (Case No. 1:20-cv-3127-SAB) - i                                                         SEATTLE, WASHINGTON 98101
                                                                                           TEL (206) 407-2200 FAX (206) 407-2224
     Case 1:20-cv-03127-SAB                ECF No. 68-1           filed 09/11/20        PageID.1562 Page 3 of 18




1                                         TABLE OF AUTHORITIES

2                                                                                                                       Page(s)
     CASES
3
     Buchanan v. U.S. Postal Serv.,
4      508 F.2d 259 (5th Cir. 1975)...................................................................                       7, 10

     Carlson v. Postal Regulatory Comm’n,
5      938 F.3d 337 (D.C. Cir. 2019) ................................................................                                9
6    Govs. of U.S. Postal Serv. v. U.S. Postal Rate Comm’n,
      654 F.2d 108 (D.C. Cir. 1981) ................................................................                                 4
7
     United Parcel Serv., Inc. v. U.S. Postal Serv.,
8     604 F.2d 1370 (3d Cir. 1979) ..................................................................                        9, 10

     U.S. Postal Serv. v. Flamingo Indus. (USA) Ltd.,
9      540 U.S. 736 (2004) ................................................................................                          5

10
     CONSTITUTIONAL PROVISIONS, STATUTES, AND LEGISLATIVE
11
     MATERIALS
12   H.R. Rep. No. 91-1104 (1970) ....................................................................                   passim
13   Postal Accountability and Enhancement Act of 2006, Pub. L. No. 109-435,
       120 Stat. 3198 (Dec. 20, 2006) (codified at 39 U.S.C. § 3600 et seq.) ..                                                      4
14
     Postal Reorganization Act of 1970, Pub. L. No. 91-375, 84 Stat. 719
       (Aug. 12, 1970) (codified at 39 U.S.C. § 101 et seq.) ............................                                      3, 4
15
     Postal Service Act of 1792, ch. 7, 1 Stat. 232.............................................                                     3
16
     39 U.S.C. § 3601 .........................................................................................                      4
17
     39 U.S.C. § 3622 .........................................................................................                      4
18
     39 U.S.C. § 3623 .........................................................................................                      4
19   39 U.S.C. § 3624 .........................................................................................                      4

20   39 U.S.C. § 3661 .........................................................................................              1, 10


      BRIEF OF MEMBERS OF CONGRESS AS                                                                    LAW OFFICES
                                                                                                     CALFO EAKES LLP
      AMICI CURIAE IN SUPPORT OF PLAINTIFFS                                                   1301 SECOND AVENUE, SUITE 2800
      (Case No. 1:20-cv-3127-SAB) - ii                                                          SEATTLE, WASHINGTON 98101
                                                                                             TEL (206) 407-2200 FAX (206) 407-2224
     Case 1:20-cv-03127-SAB                ECF No. 68-1           filed 09/11/20        PageID.1563 Page 4 of 18




1                                   TABLE OF AUTHORITIES – cont’d

2                                                                                                                       Page(s)

3    39 U.S.C. § 3661(b) ....................................................................................                  4, 8

4    U.S. Const. art. 1, § 8 ..................................................................................                      2

5
     OTHER AUTHORITIES
6
     Alex Seitz-Wald, How Do You Know Voting by Mail Works? The U.S.
7      Military’s Done It Since the Civil War, NBC News (Apr. 19, 2020),
       https://www.nbcnews.com/politics/2020-election/how-do-you-know-
8      voting-mail-works-u-s-military-n1186926 ..........................................                                            8

9    Compl., NAACP v. U.S. Postal Serv., No. 1:20-cv-2295
       (D.D.C. Aug. 20, 2020) ........................................................................                         2, 8
10   Compl., New York v. Trump, No. 1:20-cv-2340
       (D.D.C. Aug. 25, 2020) .......................................................................                    passim
11
     Report of the President’s Commission on Postal Organization, Towards
12     Postal Excellence (1968).........................................................................                       3, 5

     Richard R. John, Spreading the News: The American Postal System from
13     Franklin to Morse (1995) ........................................................................                             3
14   Pres. Richard Nixon, Remarks upon Signing the Postal Reorganization Act
       (Aug. 12, 1970) .......................................................................................                       6
15

16

17

18

19

20


      BRIEF OF MEMBERS OF CONGRESS AS                                                                    LAW OFFICES
                                                                                                     CALFO EAKES LLP
      AMICI CURIAE IN SUPPORT OF PLAINTIFFS                                                   1301 SECOND AVENUE, SUITE 2800
      (Case No. 1:20-cv-3127-SAB) - iii                                                         SEATTLE, WASHINGTON 98101
                                                                                             TEL (206) 407-2200 FAX (206) 407-2224
     Case 1:20-cv-03127-SAB       ECF No. 68-1    filed 09/11/20   PageID.1564 Page 5 of 18




1                              INTEREST OF AMICI CURIAE1

2          Amici are members of the U.S. Senate, many of whom served when key

3    components of the nation’s laws governing the U.S. Postal Service (USPS) were

4    drafted, debated, and passed. Amici have a substantial interest in ensuring that this

5    Court recognizes that when USPS and the Postmaster General failed to follow the

6    procedures set forth in 39 U.S.C. § 3661—which requires that the Postal Regulatory

7    Commission and members of the public have the opportunity to weigh in before

8    USPS implements certain changes—they not only violated the plain text of § 3661

9    but also acted contrary to Congress’s plan in enacting that legislation.

10         A full listing of amici appears in the Appendix.

11                                      INTRODUCTION

12         In June and July 2020, Postmaster General Louis DeJoy instituted several

13   major changes that have had a significant effect on the nature of postal services

14   nationwide. According to Plaintiffs in this lawsuit and others, USPS has, under

15   DeJoy’s instruction, been “(i) eliminating overtime; (ii) instructing carriers to leave

16   mail behind; (iii) decommissioning sorting machines; (iv) removing mailboxes; (v)

17

18         1
               Amici state that no counsel for a party authored this brief in whole or in

19   part, and no person other than amici or their counsel made a monetary contribution

20   to the brief’s preparation or submission.


      BRIEF OF MEMBERS OF CONGRESS AS                                             LAW OFFICES
                                                                              CALFO EAKES LLP
      AMICI CURIAE IN SUPPORT OF PLAINTIFFS                            1301 SECOND AVENUE, SUITE 2800
      (Case No. 1:20-cv-3127-SAB) - 1                                    SEATTLE, WASHINGTON 98101
                                                                      TEL (206) 407-2200 FAX (206) 407-2224
     Case 1:20-cv-03127-SAB      ECF No. 68-1    filed 09/11/20   PageID.1565 Page 6 of 18




1    reducing operating hours; and (vi) changing how election mail is classified and

2    charged.” ECF No. 1 at 17. These changes have allegedly “produced serious delays

3    across the country despite the fact that letter mail volume had decreased during the

4    [COVID-19] pandemic.” Compl. 3, New York v. Trump, No. 1:20-cv-2340 (D.D.C.

5    Aug. 25, 2020); see Compl. 2, NAACP v. U.S. Postal Serv., No. 1:20-cv-2295

6    (D.D.C. Aug. 20, 2020) (“[T]he Postal Service has made significant changes that

7    have resulted in unreliable service and widespread delays.”). Particularly troubling,

8    these changes “will hinder the delivery of mail ballots and ballot applications” across

9    the country, Compl. 61, New York, No. 1:20-cv-2340, just as many states are

10   “expect[ing] a record-breaking volume of mail-in voting for the November 2020

11   election,” Compl. 16, NAACP, No. 1:20-cv-2295.

12           USPS has imposed these changes in violation of federal laws that Congress

13   passed to protect USPS from partisan influence and ensure public accountability,

14   and this Court should hold that the challenged changes are unlawful.

15                                       ARGUMENT

16      I.       Reflecting the Importance of the Postal System’s Role, Congress Has
                 Required the Postal Service to Follow Certain Procedures Whenever
17               It Seeks to Change the Nature of Postal Services in a Way That Will
                 Generally Affect Service on a Substantially Nationwide Basis.
18

19           The U.S. Constitution vests Congress with the power to “establish Post Offices

20   and post Roads,” U.S. Const. art. 1, § 8, and Congress enacted the first substantive


      BRIEF OF MEMBERS OF CONGRESS AS                                            LAW OFFICES
                                                                             CALFO EAKES LLP
      AMICI CURIAE IN SUPPORT OF PLAINTIFFS                           1301 SECOND AVENUE, SUITE 2800
      (Case No. 1:20-cv-3127-SAB) - 2                                   SEATTLE, WASHINGTON 98101
                                                                     TEL (206) 407-2200 FAX (206) 407-2224
     Case 1:20-cv-03127-SAB    ECF No. 68-1    filed 09/11/20   PageID.1566 Page 7 of 18




1    federal postal law, Postal Service Act of 1792, ch. 7, 1 Stat. 232, just a few years

2    after the Constitution’s ratification. The development of the postal system “spurred

3    a communications revolution that was as profound in its consequences for American

4    public life as the subsequent revolutions . . . associated with the telegraph, the

5    telephone, and the computer.” Richard R. John, Spreading the News: The American

6    Postal System from Franklin to Morse, at vii (1995).

7          Reflecting the important role the postal system has long played in our country,

8    Congress has sought to ensure that the system is properly managed, free from

9    partisan influence, and accountable to the public. In 1967, President Johnson

10   assembled the Kappel Commission to investigate whether to reorganize the postal

11   system in light of the nation’s growing economy and population, see Report of the

12   President’s Commission on Postal Organization, Towards Postal Excellence (1968)

13   at v, and Congress itself devoted significant resources to determine how best to

14   address the situation. Indeed, as the House Committee on Post Office and Civil

15   Service remarked, “rarely has any subject received as much careful and intensive

16   consideration by a committee of the Congress.” H.R. Rep. No. 91-1104, at 3651

17   (1970).

18         Based on these careful deliberations, Congress passed the Postal

19   Reorganization Act of 1970 (PRA), 39 U.S.C. § 101 et seq. That Act provided,

20   among other things, that “[w]hen the Postal Service determines that there should be


     BRIEF OF MEMBERS OF CONGRESS AS                                           LAW OFFICES
                                                                           CALFO EAKES LLP
     AMICI CURIAE IN SUPPORT OF PLAINTIFFS                          1301 SECOND AVENUE, SUITE 2800
     (Case No. 1:20-cv-3127-SAB) - 3                                  SEATTLE, WASHINGTON 98101
                                                                   TEL (206) 407-2200 FAX (206) 407-2224
     Case 1:20-cv-03127-SAB     ECF No. 68-1     filed 09/11/20   PageID.1567 Page 8 of 18




1    a change in the nature of postal services which will generally affect service on a

2    nationwide or substantially nationwide basis, it shall submit a proposal, within a

3    reasonable time prior to the effective date of such proposal, to the Postal Rate

4    Commission requesting an advisory opinion on the change.” Postal Reorganization

5    Act of 1970, Pub. L. No. 91-375, 84 Stat. 719, 764 (Aug. 12, 1970) (codified at 39

6    U.S.C. § 3661(b)).

7          Congress similarly charged the Postal Rate Commission “with the duty of

8    making recommendations to the Governors of the Postal Service with respect to rate,

9    fee and classification matters.” Govs. of USPS, 654 F.2d at 110 (citing 39 U.S.C.

10   §§ 3601, 3622–24). “In considering Postal Service requests for recommended

11   decisions on rates, fees, and classifications . . . [,] the Commission [was] required to

12   accord to the Postal Service, users of the mails, and an officer of the Commission

13   representing the public, an opportunity for a hearing,” and then provide a written

14   recommendation to USPS. Id.

15         In 2006, Congress enacted the Postal Accountability and Enhancement Act

16   (PAEA), Pub. L. No. 109-435, 120 Stat. 3198 (Dec. 20, 2006) (codified at 39 U.S.C.

17   § 3600 et seq.). As amended by the PAEA, the PRA requires USPS to follow the

18   same procedures for nationwide changes in the nature of postal services, except that

19   USPS must now seek a written opinion from the Postal Regulatory Commission,

20   rather than the Postal Rate Commission. 39 U.S.C. § 3661(b).


      BRIEF OF MEMBERS OF CONGRESS AS                                            LAW OFFICES
                                                                             CALFO EAKES LLP
      AMICI CURIAE IN SUPPORT OF PLAINTIFFS                           1301 SECOND AVENUE, SUITE 2800
      (Case No. 1:20-cv-3127-SAB) - 4                                   SEATTLE, WASHINGTON 98101
                                                                     TEL (206) 407-2200 FAX (206) 407-2224
     Case 1:20-cv-03127-SAB     ECF No. 68-1     filed 09/11/20   PageID.1568 Page 9 of 18




1       II.     Congress Adopted the Procedures Under the Postal Reorganization
                Act to Protect the Postal Service from Partisan Influence.
2

3       According to the House Committee on Post Office and Civil Service, which

4    drafted the PRA, Congress’s plan in making these changes was to “convert the Post

5    Office Department into an independent establishment in the executive branch of the

6    government freed from direct political pressures.” H.R. Rep. No. 91-1104, supra, at

7    3650. And the Supreme Court has recognized that the Act “was adopted to increase

8    the efficiency of the Postal Service and reduce political influences on its operations.”

9    U.S. Postal Serv. v. Flamingo Indus. (USA) Ltd., 540 U.S. 736, 740 (2004).

10            The House Committee drafted the PRA based on the findings of the Kappel

11   Commission, H.R. Rep. No. 91-1104, supra, at 3654, which noted, among other

12   things, that “[b]ecause postal patronage was once a source of party power, the Post

13   Office is still burdened with an anachronistic postmaster selection system,” Towards

14   Postal Excellence, supra, at 47. The Commission explained that “[b]ecause he

15   presides over what was once a major policy arm of Government, the Postmaster

16   General is still a member of the President’s Cabinet.” Id. According to the

17   Commission, “[p]ostmaster patronage suggests to many that partisan politics plays

18   a part in the operation of a post office. Warranted or not, the suspicion undermines

19   public confidence and employee morale.” Id. at 42.

20            Thus, Congress passed the PRA to “[i]nsulate” management of USPS “from


      BRIEF OF MEMBERS OF CONGRESS AS                                            LAW OFFICES
                                                                             CALFO EAKES LLP
      AMICI CURIAE IN SUPPORT OF PLAINTIFFS                           1301 SECOND AVENUE, SUITE 2800
      (Case No. 1:20-cv-3127-SAB) - 5                                   SEATTLE, WASHINGTON 98101
                                                                     TEL (206) 407-2200 FAX (206) 407-2224
     Case 1:20-cv-03127-SAB     ECF No. 68-1     filed 09/11/20   PageID.1569 Page 10 of 18




1    partisan politics . . . by having the Postmaster General responsible to the [Postal

2    Regulatory] Commission, which represents the public interest only, for his conduct

3    of the affairs of the Postal Service.” H.R. Rep. No. 91-1104, supra, at 3660–61. The

4    House Committee Report explained that the Postal Regulatory Commission in

5    particular “provides an invaluable buffer between the management of the Postal

6    Service and the possible influence of partisan politics.” Id. at 3660. Indeed, the

7    Report emphasized that “[i]f the American public is to have the Postal Service that

8    it expects and deserves, the post office must be taken out of politics and politics out

9    of the post office. Nineteenth Century customs of political patronage have no place

10   in a late 20th Century Postal System.” Id. at 3654; see Pres. Richard Nixon, Remarks

11   upon Signing the Postal Reorganization Act (Aug. 12, 1970) (“There is no

12   Republican way or Democratic way to deliver the mail. There is only the right way

13   and that is what this occasion is all about.”).

14         In describing the portion of the Act establishing “procedures for changes in

15   postal services,” the Committee Report emphasized that “[t]he Postal Service is—

16   first, last and always—a public service.” H.R. Rep. No. 91-1104, supra, at 3668. The

17   Report stated that under the Act, USPS must “seek out the needs and desires of its

18   present and potential customers—the American public,” and that the Act “provides

19   significant assurance that the postal management will in fact be responsive to the

20   people to a greater degree than has heretofore been known.” Id. The Report described


      BRIEF OF MEMBERS OF CONGRESS AS                                            LAW OFFICES
                                                                             CALFO EAKES LLP
      AMICI CURIAE IN SUPPORT OF PLAINTIFFS                           1301 SECOND AVENUE, SUITE 2800
      (Case No. 1:20-cv-3127-SAB) - 6                                   SEATTLE, WASHINGTON 98101
                                                                     TEL (206) 407-2200 FAX (206) 407-2224
     Case 1:20-cv-03127-SAB     ECF No. 68-1    filed 09/11/20   PageID.1570 Page 11 of 18




1    how the Act “contains specific provisions requiring justification and review of

2    changes in service,” and that those provisions compel USPS, when seeking to make

3    those changes in service, to “follow[] procedures comparable to those for proposed

4    rate changes.” Id.

5          The Report concluded that those procedures requiring notice and a public

6    hearing “represent significant innovations that should materially enhance the

7    responsiveness of the Postal Service to the American public.” Id.; see Buchanan v.

8    U.S. Postal Serv., 508 F.2d 259, 263 n.6 (5th Cir. 1975) (“[T]he procedures

9    mandated by 3661 are sufficiently elaborate to amount to a significant impediment

10   in the path of the decision making process of the Postal Service.”).

11      III.   By Failing to Request an Opinion from the Postal Regulatory
               Commission Before Making Its Recent Changes, the Postal Service
12             Has Violated Federal Law.

13         USPS’s recent changes are unlawful because they were made without

14   complying with these important requirements that Congress put in place to ensure

15   proper management of the nation’s mail delivery. For example, without seeking

16   input on the matter, USPS “prohibited postal workers from making the extra trips

17   necessary to ensure that no mail is left sitting in postal facilities at the end of the

18   day.” Compl. 23, New York, No. 1:20-cv-2340. Likewise, USPS “prohibited network,

19   plant, and delivery workers from making late trips—i.e., from embarking on their

20   trip any later than the scheduled time.” Id. In addition, “671 machines used by the


      BRIEF OF MEMBERS OF CONGRESS AS                                           LAW OFFICES
                                                                            CALFO EAKES LLP
      AMICI CURIAE IN SUPPORT OF PLAINTIFFS                          1301 SECOND AVENUE, SUITE 2800
      (Case No. 1:20-cv-3127-SAB) - 7                                  SEATTLE, WASHINGTON 98101
                                                                    TEL (206) 407-2200 FAX (206) 407-2224
     Case 1:20-cv-03127-SAB    ECF No. 68-1    filed 09/11/20   PageID.1571 Page 12 of 18




1    Postal Service to organize and sort letters or other pieces of mail have been or will

2    be removed from dozens of cities across America[,] . . . effectively

3    decommission[ing] 10 percent of the Postal Service’s sorting machines.” ECF No. 1

4    at 18-19. These changes and others to USPS’s central operations have allegedly

5    “resulted in unreliable service and widespread delays,” Compl. 2, NAACP, No. 1:20-

6    cv-2295, and “there have been widespread reports of mail piling up in regional

7    distribution centers and post offices around the country, and of customers

8    experiencing substantial delays and disruptions in mail service,” id. at 19.

9          If these changes continue to cause widespread delays, they could threaten the

10   reliability of mail-in voting, Compl. 61, New York, No. 1:20-cv-2340—an option

11   that at least some Americans have used to cast their ballots since the American

12   Revolution, see Alex Seitz-Wald, How Do You Know Voting by Mail Works? The

13   U.S. Military’s Done It Since the Civil War, NBC News (Apr. 19, 2020),

14   https://www.nbcnews.com/politics/2020-election/how-do-you-know-voting-mail-

15   works-u-s-military-n1186926—with enormous implications for our country and the

16   integrity of our democracy.

17         These changes thus have already affected and will continue to “generally

18   affect service on a nationwide or substantially nationwide basis,” 39 U.S.C.

19   § 3661(b). Yet USPS made them without so much as notifying the Postal Regulatory

20   Commission—much less having received a written opinion from the Commission


      BRIEF OF MEMBERS OF CONGRESS AS                                          LAW OFFICES
                                                                           CALFO EAKES LLP
      AMICI CURIAE IN SUPPORT OF PLAINTIFFS                         1301 SECOND AVENUE, SUITE 2800
      (Case No. 1:20-cv-3127-SAB) - 8                                 SEATTLE, WASHINGTON 98101
                                                                   TEL (206) 407-2200 FAX (206) 407-2224
     Case 1:20-cv-03127-SAB    ECF No. 68-1    filed 09/11/20   PageID.1572 Page 13 of 18




1    following the completion of a public hearing as required.

2          The government may argue that such changes are not sufficiently significant

3    to require public comment. That is plainly wrong. Because Congress was seeking to

4    ensure that there would be public accountability with regard to management of USPS,

5    it required that these procedures be followed with respect to any changes that

6    “generally affect service on a nationwide or substantially nationwide basis,” as these

7    changes certainly do.

8          Significantly, Congress required USPS to follow comparable procedures for

9    even seemingly minor changes in postal rates or mailing classifications. See H.R.

10   Rep. No. 91-1104, supra, at 3668 (under the PRA, “[f]ollowing procedures

11   comparable to those for proposed rate changes, operating management would

12   submit proposals relating to changes in service to the rate board with public notice

13   and opportunity for public comment” (emphasis added)); see, e.g., United Parcel

14   Serv., Inc. v. U.S. Postal Serv., 604 F.2d 1370, 1380 (3d Cir. 1979). Indeed, the D.C.

15   Circuit has held that USPS needed to submit a proposed 5-cent increase for the price

16   of stamps to the Postal Regulatory Commission before it could lawfully implement

17   that change, recognizing that “Congress directed the Commission to serve as more

18   than just a rubber stamp of the Postal Service’s proposed rate increases.” Carlson v.

19   Postal Regulatory Comm’n, 938 F.3d 337, 351 (D.C. Cir. 2019); see id. (“The PAEA

20   establishes a robust rulemaking process for the Commission, subjecting rate-change


      BRIEF OF MEMBERS OF CONGRESS AS                                          LAW OFFICES
                                                                           CALFO EAKES LLP
      AMICI CURIAE IN SUPPORT OF PLAINTIFFS                         1301 SECOND AVENUE, SUITE 2800
      (Case No. 1:20-cv-3127-SAB) - 9                                 SEATTLE, WASHINGTON 98101
                                                                   TEL (206) 407-2200 FAX (206) 407-2224
     Case 1:20-cv-03127-SAB     ECF No. 68-1    filed 09/11/20   PageID.1573 Page 14 of 18




1    proposals to the deliberative and participatory process of notice-and-comment

2    rulemaking under the APA.”). Likewise, the Third Circuit has emphasized that “any

3    proposal which would effect a change in mail classification or a rate . . . must be

4    submitted to the Rate Commission, no matter how experimental, temporary, or

5    limited in scope the change.” U.S. Postal Serv., 604 F.2d at 1380 (emphasis added).

6          To be sure, the Fifth Circuit has suggested that § 3661 applies only when

7    USPS seeks to make “changes of significance” that will have a “meaningful impact”

8    on postal services. See Buchanan, 508 F.2d at 262–63. That notion is contrary to

9    § 3661’s plain text, but in any event, the postal changes at issue in this case satisfy

10   even the Fifth Circuit’s heightened standard: They are significant, and they have had,

11   and will continue to have, a meaningful impact on postal services on a substantially

12   nationwide basis. As discussed above, USPS’s changes have already had a major

13   impact on the delivery of the mail with consequences for people throughout the

14   country. Moreover, the changes allegedly “will hinder the delivery of mail ballots

15   and ballot applications” for the November election. Compl. 61, New York, No. 1:20-

16   cv-2340. Changes of this magnitude plainly cannot be made without input from the

17   public and without following the requirements set out in federal law.

18                                     CONCLUSION

19         For the foregoing reasons, this Court should grant Plaintiffs’ motion for a

20   preliminary injunction.


      BRIEF OF MEMBERS OF CONGRESS AS                                           LAW OFFICES
                                                                            CALFO EAKES LLP
      AMICI CURIAE IN SUPPORT OF PLAINTIFFS                          1301 SECOND AVENUE, SUITE 2800
      (Case No. 1:20-cv-3127-SAB) - 10                                 SEATTLE, WASHINGTON 98101
                                                                    TEL (206) 407-2200 FAX (206) 407-2224
     Case 1:20-cv-03127-SAB   ECF No. 68-1   filed 09/11/20   PageID.1574 Page 15 of 18




1          Dated: September 11, 2020.

2                                  Respectfully submitted,

3                                  CALFO EAKES LLP

4                                  By      /s/ Emily Dodds Powell
                                        Emily Dodds Powell, WSBA# 49351
5                                       Anna F. Cavnar, WSBA# 54413
                                        1301 Second Avenue, Suite 2800
6                                       Seattle, WA 98101
                                        Phone: (206) 407-2210
7                                       Fax: (206) 407-2224
                                        Email: emilyp@calfoeakes.com
8                                               annac@calfoeakes.com

9                                 CONSTITUTIONAL ACCOUNTABILITY
                                  CENTER
10
                                   By      /s/ Brianne J. Gorod
11                                      Elizabeth B. Wydra (DC Bar No. 483298)
                                           (pro hac vice pending)
12                                      Brianne J. Gorod (DC Bar No. 982075)
                                           (pro hac vice pending)
13                                      Dayna J. Zolle (DC Bar No. 1672633)
                                           (pro hac vice pending)
14                                      1200 18th Street NW, Suite 501
                                        Washington, D.C. 20036
15                                      Phone: (202) 296-6889
                                        Email: elizabeth@theusconstitution.org
16                                              brianne@theusconstitution.org
                                                dayna@theusconstitution.org
17
                                   Counsel for Amici Curiae Members of Congress
18

19

20


      BRIEF OF MEMBERS OF CONGRESS AS                                        LAW OFFICES
                                                                         CALFO EAKES LLP
      AMICI CURIAE IN SUPPORT OF PLAINTIFFS                       1301 SECOND AVENUE, SUITE 2800
      (Case No. 1:20-cv-3127-SAB) - 11                              SEATTLE, WASHINGTON 98101
                                                                 TEL (206) 407-2200 FAX (206) 407-2224
     Case 1:20-cv-03127-SAB     ECF No. 68-1   filed 09/11/20   PageID.1575 Page 16 of 18




1                                         APPENDIX

2                                        LIST OF AMICI

3        Blumenthal, Richard
          Senator of Connecticut
4
         Baldwin, Tammy
5         Senator of Wisconsin

6        Bennet, Michael F.
          Senator of Colorado
7
         Booker, Cory A.
8         Senator of New Jersey

9        Brown, Sherrod
          Senator of Ohio
10
         Cardin, Benjamin L.
11        Senator of Maryland

12       Carper, Thomas R.
          Senator of Delaware
13
         Cortez Masto, Catherine
14        Senator of Nevada

15       Duckworth, Tammy
          Senator of Illinois
16
         Durbin, Richard J.
17        Senator of Illinois

18       Gillibrand, Kirsten
          Senator of New York
19
         Hirono, Mazie K.
20        Senator of Hawaii


      APPENDIX                                                                 LAW OFFICES
                                                                           CALFO EAKES LLP
      (Case No. 1:20-cv-3127-SAB) - 1A                              1301 SECOND AVENUE, SUITE 2800
                                                                      SEATTLE, WASHINGTON 98101
                                                                   TEL (206) 407-2200 FAX (206) 407-2224
     Case 1:20-cv-03127-SAB     ECF No. 68-1   filed 09/11/20   PageID.1576 Page 17 of 18




1                                  LIST OF AMICI – cont’d

2        Klobuchar, Amy
          Senator of Minnesota
3
         Leahy, Patrick
4         Senator of Vermont

5        Markey, Edward J.
          Senator of Massachusetts
6
         Merkley, Jeffrey A.
7         Senator of Oregon

8        Reed, Jack
          Senator of Rhode Island
9
         Rosen, Jacky
10        Senator of Nevada

11       Sanders, Bernard
          Senator of Vermont
12
         Shaheen, Jeanne
13        Senator of New Hampshire

14       Smith, Tina
          Senator of Minnesota
15
         Van Hollen, Chris
16        Senator of Maryland

17       Warren, Elizabeth
          Senator of Massachusetts
18
         Whitehouse, Sheldon
19        Senator of Rhode Island

20       Wyden, Ron
          Senator of Oregon

      APPENDIX                                                                 LAW OFFICES
                                                                           CALFO EAKES LLP
      (Case No. 1:20-cv-3127-SAB) - 2A                              1301 SECOND AVENUE, SUITE 2800
                                                                      SEATTLE, WASHINGTON 98101
                                                                   TEL (206) 407-2200 FAX (206) 407-2224
     Case 1:20-cv-03127-SAB     ECF No. 68-1   filed 09/11/20   PageID.1577 Page 18 of 18




1                              CERTIFICATE OF SERVICE

2          I hereby certify that on September 11, 2020, the foregoing document was filed

3    with the Clerk of the Court, using the CM/ECF system, causing it to be served on all

4    counsel of record.

5          DATED: September 11, 2020.

6                                                 /s/ Erica Knerr
                                                      Erica Knerr
7

8

9

10

11

12

13

14

15

16

17

18

19

20


      CERTIFICATE OF SERVICE                                                    LAW OFFICES
                                                                            CALFO EAKES LLP
      (Case No. 1:20-cv-3127-SAB) - 1                                1301 SECOND AVENUE, SUITE 2800
                                                                       SEATTLE, WASHINGTON 98101
                                                                    TEL (206) 407-2200 FAX (206) 407-2224
